Citation Nr: 0819830	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to April 
1971.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
December 2005 rating decision of the VA Regional Office (RO) 
in Lincoln, Nebraska that denied an evaluation in excess of 
zero percent for tinea versicolor.  

This issue was remanded by a decision of the Board dated in 
May 2007.

By rating action dated in August 2007, the zero percent 
rating for tinea versicolor was increased to 30 percent, 
effective from August 23, 2007.


FINDINGS OF FACT

1.  The service-connected skin disorder is manifested by mild 
hyperpigmentation on various areas of the skin of the trunk, 
and macular, slightly erythematous and hyperpigmented lesions 
of the legs with dryness and pruritis which cover no more 
than 40 percent of the veteran's body

2.  The evidence does not show the use of constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs for skin symptoms.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected tinea versicolor have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased compensation issue, 38 U.S.C.A. § 5103(a) 
requires at a minimum that the Secretary notify the claimant 
that to substantiate a claim, the claimant must provide or 
ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 33 Vet.App. 27 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores.

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by way of a letter sent to the 
appellant in May 2004, as well as an August 2007 supplemental 
statement of the case that fully addressed all four notice 
elements.  The letter informed the appellant of the evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  For these reasons, 
it is not prejudicial for the Board to proceed to finally 
decide this appeal.

The Board finds that all necessary development has been 
accomplished, and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The veteran was afforded a VA compensation 
examination in August 2007.  Extensive VA outpatient clinical 
data have been received and associated with the claims 
folder.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim of entitlement to an increased 
rating for bilateral hearing loss. See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7(2007).  Where an increase in the level of a service- 
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2007).  

The veteran's tinea versicolor may be rated as disfigurement 
of the head, face or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 
7806) depending upon the predominant disability. 38 C.F.R. 
§ 3.118, Diagnostic Code 7813 (2007).

In this instance, tinea versicolor is rated for the 
predominant symptomatology under the provisions of 38 C.F.R. 
§ 3.118, Diagnostic Code 7806 that provides for a 10 percent 
rating where at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  A 
rating of 30 percent is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007). 

Factual Background

The veteran filed a claim for an increased rating for 
service-connected skin disability in September 2005.

VA outpatient clinical records dating from 2004 show that in 
October of that year, the appellant was observed to have 
large flat flaky areas of the lower legs and scarring from 
old skin lesions.  The veteran stated that this was the best 
condition his legs had been in in three years.  A diagnosis 
was rendered of severe stasis dermatitis with stasis 
ulceration to lower legs.  In October 2005, he stated that 
different salves did not do much to alleviate his skin 
symptoms.  He said that he had sores that left dark marks, 
and other scars on his chest that turned red when it got hot, 
and related that he had last had treatment in this regard 18 
months before.  Examination disclosed multiple tan nevi and 
oval macules on the anterior and posterior chest, as well as 
multiple grey scars on the legs with a single papule on the 
upper 1/3 of the leg with induration and desquamation. 

The appellant was afforded a VA skin examination in August 
2007.  It was reported that his primary complaint was that he 
got an outbreak on his body in several places that caused 
itching on the chest and legs.  It was noted that he had had 
past episodes of inflammation on the trunk and legs, and that 
eruptions on the trunk broke out worse in the summer and 
disappeared in the fall.

Physical examination disclosed mild brownish pigmentation on 
various areas of the skin that were almost imperceptible.  No 
erythema was present.  It was reported that this was the site 
where the veteran said the eruption became worse in summer.  
On the lower legs, the appellant had lesions that were 
macular, slightly erythematous and hyperpigmented in most 
areas that were one to two centimeters in diameter.  There 
were many smaller lesions that were almost perifollicular in 
their composition and location.  The examiner stated that 
there were no excoriations on the legs and no major scales as 
one would see in psoriasis.  It was observed that there was a 
little dryness but no loss of hair in those sites as one 
would see in severe eczema with a lot of excoriation.  It was 
reported that the veteran had been using Clobetasol cream for 
lesions on the lower legs but that this did not stop the 
itching or reduce the redness, by his history.  It was noted 
that he claimed the same thing happened on his truck.  
Following examination, diagnoses were rendered of tinea 
versicolor on the chest and trunk compatible with history and 
findings, and mummular type of eczema on the lower legs which 
shows no atrophy or hair loss.

The examiner commented that it was difficult for him to 
ascertain how each of the different diagnoses in the two 
different places interacted with each other.  It was noted 
that tinea versicolor was more prominent on the veteran's 
trunk, and eczema more prominent on the lower legs.  It was 
suspected that the lower legs manifested a lot of intense 
pruritis that probably aggravated another side of the body, 
causing the veteran to not only scratch at the original 
eczema site, but scratch elsewhere.  It was added that this 
would aggravate the tinea versicolor resulting in 
inflammation and more hyperpigmentation.  

Legal Analysis

The veteran's skin condition is shown to be manifested by 
mild, brownish pigmentation on various areas of the skin of 
the trunk which he states became more inflamed in summer, as 
well as macular, slightly erythematous and hyperpigmented 
lesions of the legs with dryness.  The evidence suggests that 
pruritis is also a major component of his symptomatology.  He 
reports that he receives topical medication which he states 
does not significantly alleviate his symptoms.  However, 
there is no showing that the conditions require constant or 
near-constant systemic therapy or immunosuppressive drugs for 
which a 60 percent disability evaluation might be warranted.  
The 30 percent rating that has been assigned concedes that up 
to 40 percent of the entire body or 40 percent of the exposed 
areas has been affected by skin symptoms.  The evidence does 
not suggest that more than 40 percent of his body or exposed 
areas has been affected.  The conditions are not shown to 
affect the head, face or neck resulting in disfigurement. See 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  Under the 
circumstances, the Board finds that the evidence of record 
does not support the assignment of a rating in excess of 30 
percent for service-connected tinea versicolor and an 
increased rating must be denied.

The preponderance of evidence is against the claim.


ORDER

An increased rating for tinea versicolor is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


